Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Lee (US 6,196,080). Lee discloses a shift device comprising: a shift body (2) moved from a home position in a first direction and in a second direction intersecting the first direction so as to change a shift position (Fig. 1), the first direction being forward or rearward of the shift body and the second direction being a left-fight direction of the shift body (Fig. 1), and the shift body extending in an extension direction intersecting the first direction and the second direction (Fig. 3); a first projecting portion (part of 6, Fig. 3) projecting from the shift body toward a first side in the second direction; a second projecting portion (part of 6, Fig. 3) projecting from the first projecting portion toward a first side in the extension direction of the shift body. While the projection portion (6)’s movement in one direction (see Figs. 3 and 4) is limited in one direction by spring (17), it is not restricted according to the BRI of the term “restricted” since the projection 6 can still move against the spring, only with more force required, rather than being prevented from moving entirely as is the case in the instant application. Furthermore, the projection portion (6) only limits movement in a left-right direction, it does not limit or restrict movement at all in the front-rear direction. Finally, projection 6 projects first in a left-right direction, then secondly from that projection projects in an up-down direction (Fig. 3), and then thirdly from that projection projects once again in a left-right direction. It is the leading end face of that third projection which makes contact with spring 17 and thus which limits the movement, and not the end face of the first projection. There is no teaching, suggestion, or motivation in the prior art to modify Lee to have the missing claim limitations, without the use of impermissible hindsight.

Another close piece of prior art is Kato (US 2016/0348784). Kato discloses shift body (14). Kato discloses another part (30) located inside the shift body (14) which moves relative to shift body (14), and which has a first projection (left-right) and second projection (up-down; 43; Fig. 8). The shift body of the instant application is the shift lever and is the portion which is grabbed by the driver and purposefully moved. Thus, lever 14 of Kato corresponds to the claimed shift body. However, part 30 of Kato is a separate part which moves relative to the shift body and so cannot be considered a portion of the shift body which projects from shift body (14). Kato also differs from the claimed invention in that the projection leading end face of the first projecting portion does not make contact with much less restrict the shift body - it is at the end of the second projection which contacts groove 44, and the projection portions do not restrict operation of the shift body but rather restricts inclination of detent pin 30 relative to the shift body (14) (para. [0025]). Kato teaches away from the claimed invention, since making projecting portions (30, 43) integral with the shift body (14) such that part 30 doesn’t move relative to shift body (30) would make the device inoperative. There is no teaching, suggestion, or motivation in the prior art to modify the device of Kato to have the missing claim limitations, without the use of impermissible hindsight.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/William Kelleher/Supervisory Patent Examiner, Art Unit 3658